Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 12-13 are pending and under examination in the instant application.

Priority
Applicant’s submission of the appropriate English translated foreign priority document, see Remarks, filed 12/16/2021, with respect to the Non-Final Office Action mailed 10/25/2021, has been fully considered. Thus, the instant application receives the foreign priority date to said document.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/25/2021, that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 12/16/2021.




New Objections and Rejections
Claim Objections
	The status identifier for claim 13 is not correct and should be changed. This claim was already pending in the last claim set filed 9/29/2020. Correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US Patent 6,086,915.
Patent ‘915 teach the claimed method for activating energy metabolism in muscle cells for athletes via administration of compositions (considered a “food”-dietary supplement formulation) comprising Urtica dioica extract which consists of various flavonoids such as the claimed species “5-hydroxy-7-methoxyflavone” (see col. 14-15, example 5.3 and col. 25, step c, lines 17-18).  Thus, the claims are anticipated.




Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624